DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 25, 2020  has been entered. 
2.2.	Applicant’s Amendment to Claims and Remarks filed on September 25, 2020 are acknowledged. 
2.2.	Claims 3, 5 and 6 have been canceled.  Claims 12- 22 have been withdrawn. Claim 1 has been amended by incorporation limitations of canceled Claim 5 and by specifying that  wherein a molar ratio of a sum of the isosorbide (b-1) and the cycloaliphatic diol (b-2) to the neopentyl glycol (b-4) in  100 mole% of the total  diol component (b) is 0.5 to 2.5 : 1.  
Thus, Claims 1-2, 5 and 7-11 are active and will be examined on the merits.
2.3.	Support for the amended of Claim 1 with respect to phrase " in  100 mole% of the total diol "  was not found in Applicant’s Specification. It is clear from Applicant's Specification that the sum of all diols is 100 mole%. For this reason phrase " in  100 mole% of the total diol " is supported by Specification. However, this phrase represents a new issue and required further consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-2, 4 and 7-11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because: new limitation of Claim 1 as with respect to "in 100 mole% of the total diol" does not required that  sum of moles of  Isosorbide (b-1) and the cycloaliphatic diol (b-2)  and  neopentyl glycol (b-4) are 100 mole%. 
Therefore scope of  claim 1 is indefinite due to open scope of Claim 1 which  is open /encompasses presents of any other diol(s)  in addition to ISB ( Isosorbide), TCD ( tricyclo diol) and NG ( neopentyl glycol).  Note that limitation (A- hereafter)  with respect to (A)  molar ratio of a sum of the isosorbide (b-1) and the cycloaliphatic diol (b-2) to the neopentyl glycol (b-4) in the 100 mol % of the total diol component (b) is 0.5 to 2.5 : l  can be satisfied by infinite number of possible mathematical solution, which renders makes scope of this claim indefinite. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 4 and 7-11 are rejected under 35 U.S.C. 103 as obvious over  Yoshitaka et al ( JP 2011-190349 – hereafter Y49– Translation previously provided).
4.1.	Regarding Claims 1,2 and 7-11 Y49 disclosed polyester suitable for coatings application due to solubility in different solvent, wherein polyester comprising dicarboxylic acid component and diol component ( see [0008], which comprises Isosorbide and ( see [0014]) TCD ( tricyclodecane dimethanol) – diol obtained as a derivative from tricyclo[5.2.1.0 2.6] decane  as it required by Claim 4. Note that Tg ( Y49 is higher than 80 0C. ( [0008]).
4.2.	Regarding presence of Isosorbide and TCD in the diol component (see [0008]), note that Isosorbide is present in the range from 3 to 50 mol% and TCD is present in the range from 20 to 80 mol%. 
4.3.	Regarding presence of NG ( neopentyl glycol) note that according to Y49  polyester may comprise one or more additional diols, wherein NG  can be  used  ( see Formula 1 and ( [0008], [0025]) in order to improve  stability of the polyester obtained with presence of this glycol in the amount up to 20 mole%.( see [0023]).
	Therefore, ranges for ISB and TCD diols are greatly overlapping with ranges claimed by Applicant.  In addition, ratio of sum (ISB + TCD) to NG is also met . For example, 10 mol% of ISB and 10  mole% of TCD and 10 mole% of NG  give ratio of (10 +10) / 10 = 2 to 1  OR  19 mole% of NPG-  2.5 x by 19 = 47.5 – for example 20 mole%  ISB and 27.5 mole% of TCD , are  inside of the claimed  ratio range of Claim 1. 
For this reason, limitation of Claim 1 with respect to ratio between Isosorbide, TCD and Neopentyl glycol and possible presence of NPG of less than 20 mole%  are satisfied. 
	Therefore, Y49 renders obvious Applicant’s claimed subject matter as it well established in the art : “ In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
4.4.	Regarding Applicant’s claims 7-9 see Y49 paragraphs [0008],[0011]-[0012].
4.5.	Regarding Claim 10 note that according to Y49 Molecular Wight of the polyester can be in range higher than 8000, preferably more than 10000 ( see [0041]) and 
4.6.	Therefore, Y49 disclosed same basic polyester, which comprises same chemical compounds in same and greatly overlapping ranges, wherein polyester has same Molecular weight, but silent with respect ranges of hydroxyl values and acid value as claimed by Applicant in Claim 10. 
	However, because Y49 stated that ( see [0010]) : “ The copolyester resin of the present invention is mainly composed of an equimolar amount of a dicarboxylic acid component (A) and a glycol component (B).” than it is reasonable to assume and expect  that polyester of Y49 will have same  low content of terminal carboxyl and hydroxyl groups  as claimed by Applicant. 
Response to Arguments
5.	Applicant’s arguments with respect to claims 1-2, 4 and 7-11  have been considered but they are unpersuasive. 
6.1.	 Applicant’s arguments regarding obvious Rejection over   Yoshitaka ( Y 49)    are  unpersuasive as they based on following statements:
a) 	“Particularly Y 49 ( Yoshitaka)  neither teaches nor suggests that the combination of (i) the molar ratio of the sum of the isosorbide and the cycloaliphatic diol to the neopentyl glycol, and (ii) the contents of the neopentyl glycol. "
b)	"Specifically, Y49 does not specifically disclose the polyester resin using all of TCD, ISB, and NPG (see Table 1 and 2 of Y 49).".
 6.2.	  In response for argument ( a)  see paragraph 4.3 above wherein was shown that ratio is meet by Y49. In addition note that reference does not need specifically and 
6.3.	In response for argument (b)  note that: " The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). … A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).  
     “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S.  MPEP 2123
	Therefore, Applicant's argument (b) is not persuasive.
6.4.	Applicant's also argue that ( c) " Furthermore, a person of ordinary skill in the art who reads Y 49 would not be motivated to modify the teaching of Y 49 to arrive at the claimed polyester resin".

6.5.	Finally Applicant stated that ".. Y49 not only fails to teach the content of NG in combination with the molar ratio of (TCDDN + ISB)/NPG but also teaches away from using 20 mol% or more of NG" citing  Y49 paragraph [0025] " In particular, when the monomer (1) is neopentyl glycol, cyclic dimer of an aromatic carboxylic acid and
neopentyl glycol is very stable, so that cyclic dimer gradually precipitates and storage stability of the resin solution deteriorates."
	In response for this argument note that:
a)  Applicant does not claim presence of NPG in amount more than 19 mol% ( see Claim 1, limitation " wherein the neopentyl glycol (b-4) and the optional diol compound (b-3) together are contained in an amount of 19 to 80 mol% based on a total number of moles of the diol component;" note that optional diol may be present in 0(zero) mole % or to the contrary in , for example , 79 mole%) OR / AND 
b)	Applicant claimed subject matter ( see Claim 1)  directed to polyester composition which may not contained solvent and present in solution.
6.6.	Regarding Applicant's arguments with respect to " Difficult polymer synthesis and increased cost are often major factors in an industrial scale production" note that :
a)	 Applicant's claimed subject matter directed to Polyester and to Method of synthesis this polyester; and 
 economic reasons does not mean that a person of ordinary skill in the art would not make the combination .. " In re Farrenkopf, 713 F.2d 714,
219 USPQ 1 (Fed. Cir. 1983)
6.6.	 Regarding indefinite Rejection of Record see paragraph 3 above, wherein it was shown that Applicant's claimed subject matter is indefinite.	
	At least for reasons above, all Applicant’s arguments were found unpersuasive. 
Conclusion                                                                                                                                                                                      THIS ACTION IS NOT MADE FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GENNADIY MESH/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763